        Case: 3:19-cv-00553-jdp Document #: 32 Filed: 07/07/20 Page 1 of 6



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 JOHN H. McCOMB, JR.,

                               Plaintiff,
        v.                                                     OPINION and ORDER

 NATIONAL UNION FIRE INSURANCE                                      19-cv-553-jdp
 COMPANY OF PITTSBURGH, PA,

                               Defendant.


       John H. McComb, Jr. had an accidental death and dismemberment insurance policy

from National Union Fire Insurance Company of Pittsburgh, PA. McComb’s wife, Susan, was

also covered under the policy. Susan had terminal metastatic cancer and was in hospice care

when she fell and broke her hip. Her family chose to pursue only palliative care, and Susan

died two days later from complications related to the hip fracture. McComb sought the death

benefit from National Union.

       National Union’s claim administrator denied McComb benefits after determining that

Susan’s death was not covered under the terms of the insurance policy. After pursuing an

unsuccessful administrative appeal, McComb filed suit in this court, claiming that the denial

of benefits violated his rights under the Employee Retirement Income Security Act (ERISA).

       The parties have filed cross-motions for summary judgment. Dkt. 15 and Dkt. 20. The

facts are undisputed, and the matter turns on the interpretation of the policy. McComb is

entitled to the death benefit only if Susan died of an injury that directly caused her death

independent of sickness or disease. National Union has adduced evidence that, if not for her

cancer, Susan likely would have survived the hip fracture, which means that Susan’s death
        Case: 3:19-cv-00553-jdp Document #: 32 Filed: 07/07/20 Page 2 of 6



wasn’t independent of her cancer. McComb adduces no evidence to rebut that conclusion, so

National Union is entitled to summary judgment.



                                    UNDISPUTED FACTS

       The material facts are undisputed.

       John McComb had accident insurance through an employer-sponsored group plan with

National Union, under which Susan was covered as an eligible spouse. This plan is governed

by ERISA and administered by American International Group, Inc. (AIG).

       Susan McComb was diagnosed with terminal metastatic cancer in August of 2017. Less

than a month later, she was transferred to hospice care with a life expectancy of six months or

less. On December 19, hospice staff noted that Susan seemed restless, confused, and lethargic.

That evening, Susan fell while trying to get out of bed, breaking her right hip. Susan’s family

opted to pursue only palliative care rather than seeking treatment for the fracture. Susan died

two days later. Her death certificate listed her manner of death as an “accident,” and her cause

of death as “complications following blunt force trauma of right lower extremity with femoral

fracture.” Dkt. 23-3. “Metastatic . . . lung cancer” was listed under “other significant conditions

contributing to death but not resulting in the underlying cause.” Id. McComb filed a claim for

$25,000 in accidental death benefits under the National Union policy.

       The National Union policy provided a death benefit if an “Injury to the Insured Person

results in death within 365 days of the date of the accident that caused the Injury.” Dkt. 23-

1, at 7. The policy defined “injury” as “bodily injury: (1) which is sustained as a direct result

of an accident that occurs while the injured person’s coverage under this Policy is in force, and

(2) which directly (independent of sickness, disease, mental incapacity, bodily infirmity) causes


                                                2
        Case: 3:19-cv-00553-jdp Document #: 32 Filed: 07/07/20 Page 3 of 6



a covered loss.” Id. at 14. The policy also contains a separate exclusion for losses resulting from

“sickness, disease, mental incapacity or bodily infirmity.” Id.

       AIG retained a forensic pathologist, Dr. Andrew M. Baker, to perform an independent

peer review of Susan’s records. In a written report, Baker indicated that he agreed with the

contents of Susan’s death certificate. He wrote:

               Ms. McComb had disseminated, terminal non-small cell lung
               cancer and fell (unwitnessed) while she was in hospice. Her overall
               health was failing rapidly prior to the fall. The records suggest that
               her mental status changes quite possibly played a role in leading
               to the fall. Given her incurable cancer, no further
               workup/treatment of the fracture (other than pain control) was
               pursued. In the absence of her disseminated cancer (or other life-
               threatening underlying disease), had Ms. McComb suffered the
               same hip fracture, the fracture would have almost certainly been
               treated surgically and the prognosis would have been very good.

Dkt. 22-1, at 2. In May of 2018, AIG denied McComb’s claim, explaining that even though

Susan “suffered an Injury, that injury was not independent of sickness, disease or bodily

infirmity,” and thus wasn’t covered under the policy. Dkt. 23-7, at 2.

       McComb filed an administrative appeal with National Union’s ERISA Appeals

Committee. That committee affirmed the denial of benefits, concluding that Susan “did not

sustain an Injury as defined by the Policy because her injury was not sustained as a direct result

of an accident which directly (independent of sickness, disease, mental incapacity, bodily

infirmity) caused the loss.” Dkt. 23-9, at 2. The committee also found that Susan’s death fell

within the policy’s exclusion for loss resulting from sickness, disease, mental incapacity, or

bodily infirmity “based upon her cancer reflected on the death certificate.” Id. This lawsuit

followed. The court has subject matter jurisdiction over McComb’s claim under 28 U.S.C.

§ 1331 because it arises under federal law.



                                                 3
          Case: 3:19-cv-00553-jdp Document #: 32 Filed: 07/07/20 Page 4 of 6



                                          ANALYSIS

          This case requires the court to review National Union’s decision to deny McComb

coverage under the insurance policy. Courts apply the arbitrary-and-capricious standard of

review when evaluating discretionary decisions under ERISA, but de novo review is the default

standard if the ERISA plan does not confer discretion to the plan administrator. Herzberger v.

Standard Ins. Co., 205 F.3d 327, 329–33 (7th Cir. 2000). Whether Susan’s death was a covered

loss under the National Union policy is not a matter of discretion, so the court reviews the

coverage decision de novo.

          The facts are undisputed, and the case turns on the policy language. On McComb’s

view, the analysis issue begins and ends with Susan’s death certificate, which lists the manner

of death as “accidental.” But that is not enough to satisfy the conditions of the National Union

policy.

          On the death certificate, the immediate cause of death is listed as “complications

following blunt force trauma of right lower extremity with femoral fracture.” But the death

certificate listed Susan’s cancer as a condition “contributing to death but not resulting in the

underlying cause.” National Union adduces Dr. Baker’s expert analysis that explains, but does

not contradict, the findings on the death certificate. Susan’s hip fracture was the immediate

cause of her death, but her death wasn’t “independent of sickness” because if not for her

terminal cancer, Susan likely would have undergone surgery and recovered.

          National Union did not deny coverage on the theory that Susan’s cancer caused the

fall, which would contradict the death certificate’s statement that the cancer contributed to

death, but did not result in the underlying cause, which was the fall and the fracture. That

notion seems to be the main focus of McComb’s opening brief, and the point of citing Kellogg


                                               4
        Case: 3:19-cv-00553-jdp Document #: 32 Filed: 07/07/20 Page 5 of 6



v. Metro. Life Ins. Co., 549 F.3d 818 (10th Cir. 2008). In that case, the Tenth Circuit held that

a decedent’s death was caused by a car crash (and therefore covered under his accident

insurance policy), even though the crash itself was caused by physical illness (the decedent’s

seizure). But that’s not what National Union is contending here.

       National Union relies on the plain language of the policy, under which a death benefit

is paid only if two conditions are met. First, the death must be the result of an accidental injury.

Second, the death must be “independent of sickness, disease, mental incapacity, bodily

infirmity.” See Dkt. 23-1, at 14 (“Injury – means bodily injury (1) . . . sustained as a result of

an accident . . . (2) which directly (independent of sickness, disease, mental incapacity, bodily

infirmity) causes a covered loss.”). Here, the first condition is met: Susan dies as a result of an

accidental injury. But the second is not: her death was not independent of her sickness.

       Both the death certificate and the National Union’s expert, Dr. Baker, agree. Both say

that Susan’s cancer contributed to her death. McComb argues that “[i]f cancer had played a

part in causing [Susan’s] death, cancer would have been listed” along with the hip fracture in

the part of the death certificate that listed the “diseases, injuries, or complications that caused

the death.” Dkt. 27, at 6. But the death certificate states that cancer contributed to her death.

McComb criticizes Baker’s opinion regarding what might have happened if Susan did not have

cancer as unreliable. He says that it is speculative, ambiguous, and includes no mention of the

phrase “to a reasonable degree of medical certainty.” Dkt. 29, at 7. But McComb has adduced

no evidence to contradict Baker’s opinion, which is consistent with the rest of the record. Susan

was in hospice care in the end stage of her cancer when she broke her hip. Her fall did not

cause her death independent of her terminal disease.




                                                 5
        Case: 3:19-cv-00553-jdp Document #: 32 Filed: 07/07/20 Page 6 of 6



       McComb contends that crediting Baker’s opinion would undermine the purposes of

ERISA by giving insurers an incentive “to start second guessing a deceased’s health care

decisions.” Dkt. 27, at 6. The policy argument is beside the point, because the case turns on

the plain language of the policy. McComb had an accidental death policy the paid benefits for

accidental deaths, but excluded deaths that were caused in part by sickness or disease. The

McComb family’s painful decisions about how to treat Susan’s fracture would not affect the

outcome under the policy one way or the other.



                                           ORDER

       IT IS ORDERED that:

       1. Plaintiff John H. McComb, Jr’s motion for summary judgment, Dkt. 15, is
          DENIED.

       2. Defendant National Union Fire Insurance Company of Pittsburgh, PA’s motion for
          summary judgment, Dkt. 20, is GRANTED.

       3. The clerk of court is directed to enter judgment in favor of defendant and close this
          case.

       Entered July 7, 2020.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              6
